By the Court.

Nisbet, J.
delivering the opinion.
[1.] The tax imposed by the City of Rome was upon the property of the Rail Road Company. It was not upon the Capital Stock, nor was the assessment according to the rate at which Banks were taxed at the time that the Charter was granted. That Charter provides “That the Stock of said Company shall not be liable to any tax, duty, or imposition whatever, unless such and no more as is now in Banks of this *277State.” (See Actin pamphlet o/1889.) This clause, literally, is unintelligible. What tax, duty, or imposition was in Banks in Georgia at that time, we have no means of knowing. And if we did know, it would be a curious criterion for taxing Rail Roads. There is an omission. Doubtless the Legislature intended to say that the Stock of that Company should not be liable to a tax, except such tax as is now imposed upon the Stock of Banks in this State. So we interpret the clause.— Now by this clause the Capital Stock of this Rail Road is protected from taxation except in a given rate — that is, as Bank Stock was then taxable. It is conceded that the property taxed, is such only as is necessary to conduct the business of the Company. It is therefore a part of its Capital Stock, and as such not taxable as property by the Rome Corporation, upon an assessment different from that according to which Bank Stock was taxable. Had Rome undertaken to tax the Capital Stock of the Company within her limits, whyc then the question could be different. But on that question we give no opinion.
Let the Judgment be reversed.